Order filed March 9, 2021.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-20-00397-CR
                                     ____________

                EX PARTE MARCO ANTONIO CONTRERAS


             On Appeal from County Criminal Court at Law No. 8
                           Harris County, Texas
                       Trial Court Cause No. 2285006

                                       ORDER

      On December 11, 2020, pursuant to Tex. R. App. P. 37.1, the clerk of this
court by letter requested the trial court to file a proper certification of the
defendant’s right of appeal with the trial court clerk, request the trial court clerk to
prepare and certify a supplemental clerk’s record containing the certification, and
file the supplemental clerk’s record with this court withing 15 days of the notice..

      On January 6, 2021, the clerk of this court by letter notified the trial court
that the supplemental clerk’s record had not had not been received and requested
that record at the earliest possible date.
      On January 25, 2021, the clerk of this court by letter again notified the trial
court that the supplemental clerk’s record had not been received.

      On January 28, 2021, the trial court clerk filed the following in an
information sheet:




      On January 29, 2021, the State filed a letter stating in part:

      This letter is to respectfully disagree with the Clerk’s assessment and
      submit that a trial court’s order denying a pretrial application seeking
      habeas corpus relief is an appealable order which requires the trial court
      to enter a certification of the defendant’s right of appeal. See Ex parte
      Schmidt, 109 S.W.3d 480, 481 (Tex. Crim. App. 2003) (explaining that,
      when a trial court has jurisdiction to issue a writ of habeas corpus, the
      trial court’s denial of habeas corpus relief can be appealed); Ex parte
      Stevens, No. 03-19-00103-CR, 2019 WL 1123457, at *1 (Tex. App.—
      Austin Mar. 11, 2019, no pet.) (mem. op., not designated for
      publication) (“An order denying a pretrial application seeking habeas
      corpus relief is an appealable order.”); Ex parte Flores, 483 S.W.3d
      632, 637 (Tex. App.—Houston [14th Dist.] 2015, pet. ref’d) (“Pretrial
      habeas corpus proceedings are separate criminal actions, and the
      applicant has the right to an immediate appeal before trial begins.”); see
      also Tex. R. App. P. 25.2(a)(2) (“The trial court shall enter a
      certification of the defendant’s right of appeal each time it enters a
      judgment of guilt or other appealable order other than an order
      appealable under Code of Criminal Procedure Chapter 64.”).
      Accordingly, the trial court is required to certify Appellant’s right to
      appeal the trial court’s order denying Appellant’s pretrial application
      for habeas corpus relief in this case and, moreover, the Clerk’s Office is
      required to include that certification in the clerk’s appellate record. See
      TEX. R. APP. P. 25.2(d) (“If the defendant is the appellant, the record
      must include the trial court’s certification of the defendant’s right of
      appeal under Rule 25.2(a)(2).”).
      We agree with the State.

      On February 4, 2021, we issued an order stating:

             This accelerated appeal is from an appealable order, specifically
      the denial of a pretrial application for writ of habeas corpus.
      Accordingly, the trial court is required to certify appellant’s right of
      appeal. See Tex. R. App. P. 25.2(a)(2)). Without a certification, this
      court is required to dismiss the appeal. See Tex. R. App. P. 25.2(d).
            Accordingly, we direct the trial court to review the record, file a
      proper certification of the defendant’s right of appeal, and have a
      supplemental clerk’s record containing a certification transmitted to
      our court on or before February 15, 2021.
      As of this date, this court has not received a proper certification of
defendant’s right of appeal. We are obligated to determine whether a certification
is defective and take appropriate action. Dears v. State, 154 S.W.3d 610 (Tex.
Crim. App. 2005).

      Accordingly, we order the Honorable Franklin Bynum, judge of County
Criminal Court at Law No. 8 of Harris County, to review the record, sign and file
with the trial court clerk a proper certification of the defendant’s right of appeal.
We further order the trial court clerk to prepare, certify, and file in this court a
supplemental clerk’s record containing that certification to this court within 10
days of the date of this order.



                                  PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Spain and Wilson.